      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
KERRIE DOYLE,                      )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 19-10591-PBS
                                   )
MERZ NORTH AMERICA, INC.,          )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                          September 18, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Kerrie Doyle (“Doyle”) brings this action against

her former employer Defendant Merz North America, Inc. (“Merz”)

alleging gender discrimination and retaliation in violation

Massachusetts law. Merz moves to dismiss the complaint for lack

of personal jurisdiction and improper venue. In the alternative,

Merz asks the Court to transfer the case to the Eastern District

of North Carolina. Doyle opposes all relief sought by Merz.

After hearing, the Court DENIES Merz’s motion (Dkt. No. 7).

                          FACTUAL BACKGROUND

     When determining whether it can exercise personal

jurisdiction over a defendant without an evidentiary hearing,


                                    1
      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 2 of 17



the Court conducts a prima facie review of the jurisdictional

facts. See Negrón–Torres v. Verizon Commc’ns, Inc., 478 F.3d 19,

24 (1st Cir. 2007). The Court will consider facts alleged in

pleadings, affidavits, and exhibits. See Ealing Corp. v. Harrods

Ltd., 790 F.2d 978, 979 (1st Cir. 1986). The Court “take[s]

specific facts affirmatively alleged by the plaintiff as true

(whether or not disputed) and construe[s] them in the light most

congenial to the plaintiff’s jurisdictional claim.” Mass. Sch.

of Law at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st

Cir. 1998). The Court also will consider facts that the

defendant proffers as long as they are uncontradicted. See id.

     Accordingly, the following factual background comes from

Doyle’s Complaint and two declarations, two affidavits from

Merz’s Associate Director of Human Resources, Kim Lobell, and

the exhibits to those documents. The facts are assumed to be

true, either because they are affirmatively alleged by Doyle or

they are affirmatively alleged by Merz and are otherwise

uncontradicted.

I.   Merz’s Business

     Merz sells various medical devices and products across the

United States, including in Massachusetts. Merz is headquartered

and incorporated in North Carolina. It is registered to conduct

business and has a registered agent in Massachusetts. Merz has

six employees based in Massachusetts that work in its

                                    2
       Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 3 of 17



injectables division. Merz does not lease or own any office

space in Massachusetts.

II.   Doyle’s Employment

      Doyle worked for Merz as a saleswoman from September 2015

through May 2018. From September 2015 to September 2017, Doyle

worked in Merz’s injectables division and was based in

Massachusetts. From September 2017 until May 2018, Doyle worked

in Merz’s device division as the Device Territory Manager with a

sales area covering Massachusetts, Maine, New Hampshire,

Vermont, Rhode Island, and part of Connecticut. Doyle alleges

that she also was based in Massachusetts after her transfer to

the device division. 1 Following her transfer, Doyle’s direct

manager was Jack Patten, whose supervisor was Mike Floegel.

Patten resided in and worked from New Jersey. Floegel resided

and worked in North Carolina.

      While Doyle worked in the device division, she estimates

that 80% of her customers were located in Massachusetts. Two of

the three sales that she made when she worked on the device team

were to customers in Massachusetts. In addition, Doyle was

physically present in Massachusetts as she worked “on a daily or




1    The parties dispute whether Doyle was based in
Massachusetts or New Hampshire during her employment. The record
is unclear on this point, but for the purposes of this motion
the Court takes Doyle’s allegation that she was based in
Massachusetts as true. See Mass. Sch. of Law, 142 F.3d at 34.
                                     3
         Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 4 of 17



almost daily basis” in Massachusetts and “constantly”

communicated with Patten by phone and email while she worked in

Massachusetts. Dkt. No. 20-2 ¶ 9.

III.   Discrimination and Retaliation

       Doyle alleges that Patten treated Doyle differently than

her male colleagues. He met with Doyle’s male co-workers to help

them succeed but did not and would not do the same for her. He

continuously criticized Doyle and compared her to other men on

the team. He offered one-on-one training to Doyle’s male co-

workers, but not to her. He co-traveled with male employees to

client meetings but refused to co-travel with her. Doyle

specifically alleges that Patten did not co-travel with her for

meetings in Massachusetts, New Hampshire, and Maine even though

she repeatedly requested that he co-travel with her in October

2017. In contrast, Doyle claims Patten co-traveled with male

employees to Florida, Georgia, West Virginia, and Washington

D.C. Because Patten would not co-travel with Doyle, she would

have him participate in many of her sales calls via conference

calls.

       On November 3, 2017, Doyle received a phone call from

Floegel after she had not sold a device in the prior month.

Floegel told Doyle that she had to sell a device in November “or

else,” which she interpreted as a threat of termination. Dkt.

No. 1-2 ¶ 21. However, male co-workers were not threatened with

                                       4
      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 5 of 17



termination even though they did not sell a product during a

month. And when Doyle requested a larger sales territory that

was more comparable to those of her male co-workers, Merz

refused.

     On November 22, 2017, Doyle received a “Letter of

Professional Concern” because of her quarterly sales

performance. Doyle received the letter even though six weeks

remained in the quarter. Doyle ultimately sold three devices in

that quarter, and her sales goal was four devices. Two of those

sales were to Massachusetts customers. No male co-workers with a

similar sales history received Letters of Professional Concern.

(The day before she received the letter, Doyle called Merz’s

Ethics Line to report Patten for gender discrimination.

     On December 6, 2017, Patten gave credit to a male co-worker

for a sale that Doyle fostered. When Doyle called Patten, he

“screamed at her, told her that ‘she wasn’t playing the game’ or

words to that effect, and hung up on her.” Id. ¶ 35.

     On February 5, 2018, Doyle had a mediation call with Patten

and Floegel in response to her Ethics Line complaint. During

that call, Floegel “harassed, intimidated and cross-examined”

Doyle and did not attempt to mediate the dispute. Id. ¶ 39.

     On February 14, 2018, Doyle had another mediation call with

Patten, Floegel, and a representative from Merz human resources.

In that call, Floegel and the human resources representative

                                    5
         Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 6 of 17



belittled and bullied Doyle. On February 16th, Doyle visited her

doctor because of various health conditions caused by work-

related stress. At the doctor’s recommendation, Doyle took a

leave of absence from Merz from February 17 until May 14.

     When Doyle returned to work in May, Patten continued his

hostile and abusive behavior until Doyle resigned on May 25,

2018.

                           Personal Jurisdiction

I.      Legal Standard

        In a diversity case, the Court must “find sufficient

contacts between the defendant and the forum to satisfy both

that state’s long-arm statute and the Fourteenth Amendment’s Due

Process clause.” Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st

Cir. 1995). “[I]n order to avoid unnecessary consideration of

constitutional questions,” the Court first determines whether it

can exercise jurisdiction under the long-arm statute. Access

Now, Inc. v. Otter Prods., LLC, 280 F. Supp. 3d 287, 291 (D.

Mass. 2017) (quoting SCVNGR, Inc. v. Punchh, Inc., 85 N.E.3d 50,

52 (Mass. 2017)). The plaintiff bears the burden of establishing

jurisdiction over the defendant. Negrón–Torres, 478 F.3d at 23.

And in a specific jurisdiction inquiry, as here, the Court

“examine[s] each legal claim discretely.” Matos v. Seton Hall

Univ., 102 F. Supp. 3d 375, 380 n.2 (D. Mass. 2015).



                                       6
       Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 7 of 17



II.   Discussion

      Doyle concedes that Merz, a North Carolina corporation with

limited operations in Massachusetts, is not subject to general

jurisdiction in Massachusetts. Instead, she argues that the

Court can exercise specific jurisdiction over Merz.

      A.   Massachusetts’ Long-Arm Statute

      Massachusetts’ long-arm statute allows a court to exercise

personal jurisdiction over a defendant when a claim arises from

“transacting any business in this commonwealth.” Mass. Gen. Laws

ch. 223A, § 3(a). The test for this determination has two parts:

(1) whether the defendant attempted to participate in the

Commonwealth’s economic life; and (2) whether the transacted

business was a “but for” cause of the harm. Tatro v. Manor Care,

Inc., 625 N.E.2d 549, 552-53 (Mass. 1994).

      In general, “the purposeful and successful solicitation of

business from residents of the Commonwealth, by a defendant or

its agent, will suffice to satisfy [the transacting business]

requirement.” Id. Moreover, the Court broadly construes

“transacting.” Access Now, Inc., 280 F. Supp. 3d at 291.

Through Doyle, Merz sold and attempted to sell medical devices

to buyers in Massachusetts. She held sales calls with the

company’s Massachusetts customers and traveled throughout the

state to try sell its products. See Cossart v. United Excel

Corp., 804 F.3d 13, 19 (1st Cir. 2015) (finding that

                                     7
      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 8 of 17



unsuccessful solicitations of business qualify as business

transactions under Massachusetts’ long-arm statute). Therefore,

Merz has transacted business in Massachusetts for purposes of

the long-arm statute.

     “[A] claim arises from a defendant’s transaction of

business in the forum State if the claim was made possible by,

or lies in the wake of, the transaction of business in the forum

State.” Tatro, 625 N.E.2d at 553. This test “boils down to a

‘but for’ causation test which asks ‘did the defendant’s

contacts with the Commonwealth constitute the first step in a

train of events that resulted in the [harm].’” Access Now, 280

F. Supp. 3d at 291 (quoting United Elec., Radio & Mach. Workers

of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1087 (1st Cir.

1992) (cleaned up)). For employment-related claims, this “but-

for” test is satisfied where the claims arise from the

employee’s work performed in Massachusetts. See Cossart, 804

F.3d at 19. Here, Doyle’s claims of discrimination and

retaliation arise out of her work for Merz in Massachusetts.

Doyle alleges that Patten refused to support her in the same way

he did male team members and, specifically, that he would not

co-travel with her to visit with Massachusetts clients. She also

alleges she was criticized for making only two sales to

Massachusetts clients. And, once she complained about this

unequal treatment, Doyle alleges she was harassed by Patten,

                                    8
      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 9 of 17



Floegel, and other Merz employees while she continued to work in

Massachusetts.

     Accordingly, Massachusetts’ long-arm statute permits the

Court to exercise jurisdiction over Merz.

     B.   Due Process Inquiry

     The due process analysis requires the Court to determine

that a defendant has minimum contacts with the forum state such

that a suit would not offend traditional notions of fair play

and substantial justice. Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945). The First Circuit utilizes a three-part

analysis to determine if sufficient contacts exist to exercise

specific personal jurisdiction: relatedness, purposeful

availment, and reasonableness. See Sawtelle, 70 F.3d at 1388-89.

          1.     Relatedness

     Relatedness “focus[es] the court’s attention on the nexus

between a plaintiff’s claim and the defendant’s contacts with

the forum.” Id. at 1389. The analysis of the “arising from”

prong of the long-arm statute essentially addresses the

relatedness inquiry element under the Due Process Clause. See

Geis v. Nestlé Waters N. Am., Inc., 321 F. Supp. 3d 230, 239 (D.

Mass. 2018). Causation principles structure the relatedness

inquiry, but the inquiry is a “flexible, relaxed standard.”

Sawtelle, 70 F.3d at 1389 (quoting Pritzker v. Yari, 42 F.3d 53,

61 (1st Cir. 1994)). The Court does not use proximate cause per

                                    9
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 10 of 17



se when the parties’ relationship results from a contractual or

business association. See Nowak v. Tak How Invs., Ltd., 94 F.3d

708, 715 (1st Cir. 1996). And in employment disputes, an

employment’s predominant location is critical in deciding issues

of personal jurisdiction. See Cossart, 804 F.3d at 20-21; see

also Winner v. Tryko Partners, LLC, 333 F. Supp. 3d 250, 264

(W.D.N.Y. 2018) (exercising personal jurisdiction where

plaintiff performed majority of job responsibilities within

district); Malavé-Torres v. Cusido, 839 F. Supp. 2d 501, 509

(D.P.R. 2012) (same).

     While the parties contest the extent to which Doyle worked

in Massachusetts, at this stage, Doyle’s allegations control the

analysis. Doyle states that she worked in Massachusetts on an

almost daily basis. She alleges that she emailed and called

Patten frequently while she was in Massachusetts. Doyle claims

Patten would participate in sales calls that she led with

Massachusetts clients rather than traveling with her to see

those clients in person. And she states that she was in

Massachusetts on behalf of Merz when she was harassed and

retaliated against by Patten and Floegel. Although Doyle may not

have been in Massachusetts for every alleged discriminatory and

retaliatory incident, she has alleged a sufficient connection

between Merz’s contacts with the state and her claims for the

Court to exercise personal jurisdiction. See Matos, 102 F. Supp.

                                   10
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 11 of 17



3d at 380-81 (exercising personal jurisdiction in Massachusetts

over New Jersey university that discriminated against student

from Massachusetts); see also Nowak, 94 F.3d at 711 (affirming

exercise of personal jurisdiction in Massachusetts over Hong

Kong company in wrongful death action where the death occurred

in Hong Kong). And, even if Doyle resided in New Hampshire

during her employment as Merz claims, the Court would reach the

same conclusion because the due process inquiry turns on the

defendant’s contacts with the forum, not the location of the

plaintiff’s residence. See Int’l Shoe, 326 U.S. at 316.

          2.    Purposeful Availment

     The purposeful availment inquiry has two focal points:

voluntariness and foreseeability. Nowak, 94 F.3d at 716. To this

end, the Court must review the totality of the defendant’s

claim-related contacts with the forum. See Sawtelle, 70 F.3d at

1391. For the Court to find that the defendant purposefully

availed itself of the forum, these contacts must not be “random,

fortuitous, or attenuated contacts.” Carreras v. PMG Collins,

LLC, 660 F.3d 549, 555 (1st Cir. 2011) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

     Voluntariness is satisfied if the defendant’s contacts with

the forum state are “not based on the unilateral actions of

another party or a third person.” Nowak, 94 F.3d at 716. Here,

Merz’s contacts with Massachusetts are voluntary. First, Merz

                                   11
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 12 of 17



had “an obvious financial interest” in employing Doyle to sell

Merz products in Massachusetts. Id. at 717. Doyle tried to sell

Merz’s products in Massachusetts, and she met half of her

quarterly goal for fall 2017 by selling Merz’s products in

Massachusetts. Second, Merz’s employment agreement with Doyle is

necessarily not a unilateral action because Merz was a party to

the contract. 2 See C.W. Downer & Co. v. Bioriginal Food & Sci.

Corp., 771 F.3d 59, 68 (1st Cir. 2014).

     Meanwhile, the foreseeability element is satisfied when the

defendant’s contacts with the forum are such that it should

reasonably anticipate being haled into court there. Nowak, 94

F.3d at 716; see also Cossart, 804 F.3d at 21-22 (finding it

foreseeable that defendant could be haled into Massachusetts

court where it contracted with an employee based in

Massachusetts to perform services in Massachusetts). Merz knew

that Doyle would work and sell its products in Massachusetts




2    Merz relies on Phillips v. Prairie Eye Center, 530 F.3d 22
(1st Cir. 2008), to argue that it did not purposefully avail
itself of Massachusetts. Its reliance is misplaced. In Phillips,
the defendants sought to hire a Massachusetts-based
ophthalmologist to work at their Illinois ophthalmology office.
Id. at 25. The defendants’ only contacts with Massachusetts were
(1) the receipt of a resume from the plaintiff and (2) several
emails sent to the plaintiff in the course of negotiating an
employment contract. Id. At no point did the defendant conduct
business in Massachusetts or expect that plaintiff would do so
on its behalf. See id. Here, by contrast, Merz hired Doyle for
the specific purpose of working in Massachusetts to sell its
medical devices to Massachusetts customers.
                                   12
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 13 of 17



because (1) it gave her a sales area that included

Massachusetts; (2) she lived approximately thirteen miles from

the Massachusetts border; and (3) she worked in and communicated

with Patten from Massachusetts for nearly six months. Given

these facts, Merz could have reasonably anticipated that it

might be haled into a Massachusetts court to defend claims

involving Doyle’s employment. See Carreras, 660 F.3d at 555;

Access Now, 280 F. Supp. 3d at 293.

          3.    Reasonableness

     The reasonableness inquiry depends on five gestalt factors:

“(1) the defendant’s burden of appearing, (2) the forum state’s

interest in adjudicating the dispute, (3) the plaintiff’s

interest in obtaining convenient and effective relief, (4) the

judicial system’s interest in obtaining the most effective

resolution of the controversy, and (5) the common interests of

all sovereigns in promoting substantive social policies.”

Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 209 (1st Cir.

1994).

     Here, the first factor favors Doyle because Merz is a

national corporation that regularly conducts business in

Massachusetts, so travel to the forum will not be especially

burdensome. See Access Now, 280 F. Supp. 3d at 294. The second

factor also favors Doyle because Massachusetts has a substantial

interest in adjudicating gender discrimination and retaliation

                                   13
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 14 of 17



for reporting discrimination that women who work in

Massachusetts suffer. Cf. id. (recognizing Massachusetts has a

strong interest in adjudicating a purported harm suffered by a

blind resident). The third and fourth factors favor Doyle

because her choice of forum merits deference by the Court, see

Baskin–Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825

F.3d 28, 41 (1st Cir. 2016); Geis, 321 F. Supp. 3d at 240, and

this Court is better able to interpret Massachusetts law than an

out-of-state forum, cf. Nowak, 94 F.3d at 718. Finally, the

fifth factor favors neither party because Massachusetts’

interest in protecting workers in the Commonwealth is equivalent

to or greater than North Carolina’s interest in adjudicating the

rights of a North Carolina corporation. See id. at 719 (stating

Massachusetts’ interest in protecting its citizens slightly

outweighed Hong Kong’s interest in protecting its businesses).

Because nearly all of the gestalt factors favor Doyle, the Court

finds that it would be reasonable for it to exercise personal

jurisdiction over Merz.

                                 * * *

     Therefore, the Court finds that its exercise of personal

jurisdiction over Merz comports with the requirements of the Due

Process Clause.




                                   14
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 15 of 17



                            Improper Venue

     Venue is proper in “a judicial district in which any

defendant resides, if all defendants are residents of the

State.” 28 U.S.C. § 1391(b)(1). For venue purposes, “an entity

with the capacity to sue and be sued in its common name under

applicable law . . . shall be deemed to reside, if a defendant,

in any judicial district in which such defendant is subject to

the court’s personal jurisdiction.” Id. § 1391(c)(2). Because

the Court has determined that it has personal jurisdiction over

Merz, Merz is deemed to reside in Massachusetts for purposes of

venue. See Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d

1, 11 n.6 (1st Cir. 2009) (noting that a corporate defendant

resided in Rhode Island for purposes of venue when the corporate

defendant was subject to personal jurisdiction in Rhode Island).

Therefore, venue is proper.

                          Transfer of Venue

     In the alternative, Merz requests that the Court transfer

this case to the Eastern District of North Carolina pursuant to

28 U.S.C. § 1404(a).

I.   Legal Standard

     “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil

action to any other district . . . where it might have been

brought . . . .” 28 U.S.C. § 1404(a). The party seeking to

                                   15
      Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 16 of 17



transfer the case bears the burden of persuasion “and there is a

strong presumption in favor of the plaintiff’s choice of forum.”

Sigros v. Walt Disney World Co., 129 F. Supp. 2d 56, 71 (D.

Mass. 2001). Transfer is inappropriate “where its effect is

merely to shift the inconvenience from one party to the other.”

Id. In addition, the Court compares the financial abilities of

the parties because “the cost of litigation should be borne by

the party in the best position to absorb and spread it.” Id.

II.   Discussion

      Merz seeks to transfer this case to the Eastern District of

North Carolina because Merz’s headquarters, its records, and

several expected witnesses, such as Floegel and personnel from

Merz’s human resources department, are located there. In

addition, Merz contends that North Carolina has a stronger

interest than Massachusetts in adjudicating a suit between a

North Carolina business and a former employee. Transfer of this

case, however, would be inappropriate because the transfer would

merely shift the burden of litigation from Merz to Doyle. Doyle

should benefit from the presumption that favors her forum

selection. In addition, Merz -- a national corporation -- is in

a better position to absorb the cost of litigation than Doyle

given the likely disparity in the parties’ financial means. This

Court is also better able than a North Carolina court to

interpret Massachusetts law. And, while Floegel and the Merz

                                    16
     Case 1:19-cv-10591-PBS Document 38 Filed 09/18/19 Page 17 of 17



human resources team may be located in North Carolina, the two

principal witnesses in this case -- Doyle and Patten -- live in

Massachusetts and New Jersey, respectively. Therefore, the Court

does not find that transfer of this case would serve the

interests of justice.

                                 ORDER

     For the foregoing reasons, the Court DENIES Merz’s motion

(Dkt. No. 7).

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   17
